DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 06/23/2021.
Claims 1, 4, 6, 18, 20, 25, 31, and 32 have been amended.
Claims 1-32 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 06/23/2021 have been fully considered and are persuasive.
In view of the amendments the claims are allowable over the prior art for the reasons set forth by Applicant in the Remarks and discussed 06/22/2021 interview, and also in consideration of disclosure of Keagy (e.g. col. 26 li. 35-67) which generally teaches away from applying Keagy to modify Virtuozzo/Parallels to arrive at the claimed invention.

Allowable Subject Matter
Claims 1, 2, 4-22, 24, and 32 are allowed.
Claims 3, 23, and 25-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action (presuming the resulting scope of claim 25 is substantially similar to the other independent claims).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) and 112(d):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-31 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 as written recites:
“25.	A system for upgrading a container to another version of an operating system while preserving user applications and data of the container, the system comprising:
one or more processors configured to execute any combination of:
a first container host comprising…;
a second container host comprising…;
an auxiliary container host comprising…”



Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claims 3, 23, and 30 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Applicant employs the terms “container” and “container host” as they used in the virtualization arts, for example AppSpec ¶0004 succinctly describes their fundamental characteristic: 
“In contrast to hypervisor-based virtualization, container-based virtualization occurs at the operating system level, rather than the hardware level (i.e., the "guest" operating system environment of each container shares the same kernel as the operating system running on the base system). Given that each container shares most of the base operating system, containers tend to be smaller and more lightweight compared to virtual machines implemented by a hypervisor.” (¶0004).

As such, dependent claim 3 which recites “wherein each of the first and second container hosts is configured to run at least one container on a shared kernel” fails to further limit the subject matter of claim 1.
Each of claims 23 and 30 recite “wherein the auxiliary host is one of a physical machine and a virtual machine” fail to further limit the subject matter of claims 18 and 25 respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Each of the following is describe GUI configurations which allow a user to select a container to be upgraded: US 20180052675 A1, US 20180088926 A1, US 20170180346 A1, US 20150142878 A1. 
“On the Challenges and Solutions for Migrating Legacy Distributed Applications into Cloud” describes techniques for resolving OS compatibility issues when migrating VMs into cloud environments.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
01/26/2021

/EMERSON C PUENTE/       Supervisory Patent Examiner, Art Unit 2196